DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed. 
With regards to 35 USC 101, claims 1-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards generating a set of synthetic projection medical images of a first imaging type and projecting second imaging type data to create a model to identify an attribute of interest on a patient’s medical image. The invention is partially recited towards an abstract idea of managing interactions between people by identifying an attribute of interest on a patient’s medical image, however with the recitation of generating a set of synthetic images by a generative adversarial network one or more synthetic projection images, projecting by forward projection operations second medical imaging data, and further modifying one or more synthetic projection images to generate a set of modified projection images, the invention provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 4-16, 18, 21-26 are patent eligible under 35 USC 101.

In relation to the invention’s novelty, all of the previously recited references and additional references as described below do not teach the entirety of the claimed invention, and therefore the rejection of claims under 35 USC 103 have been withdrawn:

Regarding US 2017/0357844 A1 to Comaniciu et al., this reference teaches generating virtual medical images by combining medical images with other medical data to generate a classifier to identify tumors, however does not teach of generating a set of synthetic projection images form first medical imaging data of a first imaging type by a generative adversarial network, projecting by one or more forward projection operations second medical imaging data of a second imaging type on to the set of synthetic projection images, and modifying one or more synthetic images. 

Regarding US 2021/0383538 A1 to Deasy et al., this reference teaches of combining features of CT and MRI in to a model to generate synthetic images via a neural network, however does not teach of generating a set of synthetic projection images form first medical imaging data of a first imaging type by a generative adversarial network and projecting by one or more forward projection operations second medical imaging data of a second imaging type on to the set of synthetic projection images

Regarding NPL “Tumor Co-Segmentation in PET/CT…” to Zhao et al., this reference teaches of using a dep learning system and images of PET/CT data to identify tumors, however does not teach of generating a set of synthetic projection images form first medical imaging data of a first imaging type by a generative adversarial network and projecting by one or more forward projection operations second medical imaging data of a second imaging type on to the set of synthetic projection images

Regarding WO 2019/245597 to Ardila et al., this reference teaches of using multimodality images and a neural network for diagnosis of cancers, however does not teach of generating a set of synthetic projection images form first medical imaging data of a first imaging type by a generative adversarial network and projecting by one or more forward projection operations second medical imaging data of a second imaging type on to the set of synthetic projection images

Additionally, regarding NPL “Generative Adversarial Networks for Noise Reduction in Low-Dose CT” to Wolterink et al., this reference teaches of using an adversarial neural network on CT images to generate CT images with less noise for easier diagnosis, however does not teach of generating a set of synthetic projection images form first medical imaging data of a first imaging type by a generative adversarial network and projecting by one or more forward projection operations second medical imaging data of a second imaging type on to the set of synthetic projection images.

Additionally, regarding WO 2019/173452 A1 to GJESTEBY et al., this reference teaches of using a neural network and forward projection on CT images to reduce artifact noise, however does not teach of generating a set of synthetic projection images form first medical imaging data of a first imaging type by a generative adversarial network and projecting by one or more forward projection operations second medical imaging data of a second imaging type on to the set of synthetic projection images 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/20/22